United States Court of Appeals

               FOR THE DISTRICT OF COLUMBIA CIRCUIT

                       Filed April 13, 2001

                           No. 99-1433

                     Slinger Drainage, Inc., 
                            Petitioner

                                v.

                Environmental Protection Agency, 
                            Respondent

                    On Petitioner's Petition for Rehearing

                            ---------

     Before:  Edwards, Chief Judge, Sentelle and Randolph, 
Circuit Judges.

                            O R D E R

     Upon consideration of petitioner's petition for rehearing, it 
is

     ORDERED that the petition be denied for the reasons 
stated in the attached memorandum.

                                             Per Curiam

                                                       FOR THE COURT:

                                                       Mark J. Langer, Clerk

 

 

 

                       M E M O R A N D U M

     Slinger Drainage, Inc.'s petition for rehearing is meritless.  
Petitioner claims that our published decision in this case, 
Slinger Drainage, Inc. v. EPA, 237 F.3d 681 (D.C. Cir. 2001), 
is inconsistent with the court's decision in United States v. 
Carver, 671 F.2d 577 (D.C. Cir. 1982).  This claim is misguid-
ed.  Carver involved our consideration of Fed. R. Crim. P. 
6(g), which states that "no grand jury may serve more than 
18 months."  We held that this provision should be interpret-
ed in light of Fed. R. Crim. P. 45(a), which requires that "[i]n 
computing any period of time the day of the act or event from 
which the designated period of time begins to run shall not be 
included."  Carver did not address the situation presented 
here--a statutory judicial review provision in which Congress 
has mandated a particular method of counting.

     Petitioner also points to this court's disposition in National 
Federation of Federal Employees, Local 1300 v. Federal 
Labor Relations Authority, No. 85-1541 (D.C. Cir. Nov. 6, 
1985) ("NFFE"), as grounds for rehearing.  The court's 
unpublished order in NFFE merely states that "Appellant 
filed a timely petition for review.  See Fed. R. App. P. 26 (a)." 
Obviously, this provides no basis for rehearing.  More impor-
tantly, however, under D.C. Cir. R. 28(c), "[u]npublished 
orders or judgments of this court ... are not to be cited as 
precedent."  Accordingly, the judgment in NFFE is not 
binding precedent.